DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “each tooth of the plurality of teeth defining a pair”. Since the claim already sets forth both a first plurality of teeth and a second plurality of teeth, it is unclear which one of these pluralities is being referred to by this recitation. It is assumed that Applicant is referring to the first plurality of teeth. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, 11, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Watanabe et al. (USpgpub 20070227279).
	Regarding claims 1 and 10, Watanabe et al. discloses a worm assembly for a steering assembly comprising: a worm shaft (47), having a first end; a second end located opposite the first end; and a middle portion between the first end and the second end, the middle portion (seen in fig.1 and fig.4) including a first plurality of teeth to define a threaded portion of the worm shaft (seen in figures); and a worm gear (48) including a second plurality of teeth for meshing with the first plurality of teeth (seen in fig.4), each tooth of the [first] plurality of teeth defining a pair of flank segments (47b,c seen in fig. 6b or fig.7) extending from a tooth base (seen in figures) and meeting at a tip region (tip region could be interpreted as 47a and 47c), the pair of flank segments defining a non-continuously curving geometry within the tip region (as evident in fig.6b or fig. 7; the tip region has a non-continuously curving geometry).  
	Regarding claims 2 and 11, Watanabe et al. discloses wherein the pair of flank segments meet within the tip region at respective edges of a plateau portion (47a).  
Regarding claims 4 and 13, Watanabe et al. discloses wherein each tooth of the plurality of teeth further defines a first transition region between one of the pair of flank segments and the tip region, each tooth further defining a second transition region between the other of the pair of flank segments and the tip region, and each tooth further defining a pair of arc portions, each of the pair of arc portions extending from one of the transition regions (as evident in fig.7, the flank segments of the teeth transition from 47b to 47c, i.e. transition region, where 47c forms the arc portions and is curved from the transition region).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (USpgpub 20070227279) in view of Huang et al. (USP 8490284).
Regarding claims 3 and 12, Watanabe et al. doesn’t explicitly show wherein the pair of flank segments meet within the tip region at a tip point.  Although it is understood that should the reliefs in the tip region be pronounced enough they would meet at a tip point (as is known in the art). For sake of clarity a teaching will be provided for this concept.
Huang et al. teaches the concept of providing a pair of tooth flank segments (fig.6, flanks of the tooth) which meet within a tip region at a tip point (fig.6, as seen in this figure the tip relief follows a curvature that allows the teeth to meet at a tip point).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip region disclosed in Watanabe et al. to include flank segments which meet at a tip point as suggested by Huang et al. in order to provide the same predictable result of providing relief to the gear teeth in the tip region.
It is further noted that such a change from a plateau to a tip point is old and well known in the art of gearing and would amount to nothing more than a design choice based on the needs of the gear system.
Claims 5-9, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (USpgpub 20070227279).

The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In this case, Applicant’s specification does not provide any evidence of an unpredictable result of significant criticality to the very particular values being claimed. The values simply appear to amount to nothing more than a difference of dimensions from the prior art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the gearing in Watanabe et al. to achieve Applicant’s claimed values. 
It is further important to note that changes of sizes and dimensions of the various sections of a gear is old and well known. The prior art of record provides further evidence that many variations could be made depending on the gear system utilized and/or the desired final product.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656